Case 1:18-cv-04048-LDH-RML Document 20 Filed 02/27/19 Page 1 of 8 PagelD #: 97

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

BEST CASE AND ACCESSORIES, INC.,
Civil Action No.

Plaintiff, 18 CV 4048 (LDL)(RBL)
- VS. -

ZAGG, INC.,

Defendant. AMENDED COMPLAINT

Plaintiff BEST CASE AND ACCESSORIES, INC. (“Plaintiff’ or “Best Case’’), as and

for its complaint against Defendant ZAGG, INC. (“Defendant” or “Zagg’’), alleges as follows:
NATURE OF THE ACTION

1. Plaintiff offers for sale various accessories for use with cellphones, including a
line of smartphone screen protection products under the brand name ARMOR EDGE (the
“ARMOR EDGE Product”). Beginning in June 2018, the ARMOR EDGE Product has been
offered for sale nationwide at Best Buy stores.

2. Defendant Zagg offers for sale a competing line of products, which are also
offered for sale at many retail outlets, under the brand name INVISIBLE SHIELD, among others
(the “INVISIBLE SHIELD Product”).

3 Defendant is attempting to hinder Plaintiff's ability to compete in the marketplace
for smartphone screen protection devices by, among other things, disrupting Plaintiff’ s
relationship with Best Buy, and by attempting to manufacture baseless claims of trade dress

infringement.
Case 1:18-cv-04048-LDH-RML Document 20 Filed 02/27/19 Page 2 of 8 PagelD #: 98

4, Because Defendant has embarked on an effort to destroy Plaintiff’s market for the
ARMOR EDGE product, Plaintiff brings this action for damages resulting from Defendant’s
tortious conduct, as well as for declaratory judgment to resolve the allegations against Plaintiff
for trade dress infringement, by establishing that Plaintiff has not violated any of Defendant’s
rights whatsoever.

THE PARTIES

5. Plaintiff is a New York corporation, organized and existing according to law, and
maintains its principal place of business at 140 58th Street, Suite I, Brooklyn, New York 11220.

6. Defendant Zagg, Inc. is, upon information and belief, a Nevada corporation,
organized and existing according to law, and maintains its principal place of business at 910
West Legacy Center Way, Suite 500, Midvale, UT 84047.

7. Plaintiff markets and sells the ARMOR EDGE Product in the Eastern District of
New York and throughout the United States.

8. Defendant is engaged in business in the Eastern District of New York and
throughout the United States, and operates physical retail outlets within the Eastern District of
New York under the name Zagg, Inc., offering the INVISIBLE SHIELD Product, among others,
to consumers in New York.

JURISDICTION AND VENUE

9. This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§1332, in that Plaintiff and Defendant are citizens of different states and the amount in

controversy exceeds the value of $75,000.00, exclusive of interest and costs.
Case 1:18-cv-04048-LDH-RML Document 20 Filed 02/27/19 Page 3 of 8 PagelD #: 99

10. This Court also has subject matter jurisdiction over this action pursuant to 28
U.S.C. §§1331 and 1338, in that this is an action arising under the trademark laws of the United
States.

11. Venue is proper in this District pursuant to 28 U.S.C. §1391, in that a substantial
part of the events or omissions giving rise to this action occurred in this District, Plaintiff
suffered the damages caused by Defendant’s tortious conduct in this District, and the alleged acts
of infringement took place in this District.

THE FACTS

12. Plaintiff and Defendant are competitors in the market for smartphone screen
protection products.

13. Plaintiff and Defendant both offer their said products for sale through retail
outlets.

14. Upon information and belief, in order to blunt the increasing consumer acceptance
of the ARMOR EDGE Product rather than the INVISIBLE SHIELD Product, Defendant has
embarked on a strategy to hinder Plaintiffs ability to market and sell the ARMOR EDGE
Product by interfering with Plaintiff's relationship with Best Buy, and by attempting to
manufacture a claim of trade dress infringement to drive the ARMOR EDGE Product out of the
market or, at least, to force Plaintiff to incur substantial and unnecessary expenses.

15. Prior to June 2018, Best Case and Best Buy worked out the design of
merchandizing display racks for the ARMOR EDGE Product to be used at Best Buy stores (the
“ARMOR EDGE display racks”). Best Buy then built and deployed the ARMOR EDGE display

racks at Best Buy stores nationwide. The ARMOR EDGE display racks, approved, built and
Case 1:18-cv-04048-LDH-RML Document 20 Filed 02/27/19 Page 4 of 8 PagelD #: 100

deployed by Best Buy, displayed images of APPLE and SAMSUNG cellphones in connection
with the ARMOR EDGE Products.

16. | Upon information and belief, as soon as Plaintiff launched the marketing of the
ARMOR EDGE Product at Best Buy stores nationwide in June 2018, Defendant contacted
Apple, Inc., urging Apple to take action against the ARMOR EDGE display racks.

17. Upon information and belief, at all applicable times, Defendant had considerable
influence over Apple, based on its acquisition of Mophie, Inc. in 2016. Mophie is one of the
foremost vendors of iPhone-compatible products in the world. Leveraging this influence, upon
information and belief, Defendant requested Apple to write to Best Buy demanding that images
of APPLE cellphones be removed from ARMOR EDGE display racks, on the ostensible grounds
that the use of these images violated Apple’s image-use policy.

18. In fact, the image-use policy applies to Apple licensees. The merchandizing
program at issue was not pursuant to any license from Apple, and the image-use policy invoked
by Defendant was not applicable to the merchandizing program. Upon information and belief,
Defendant was interested solely in maliciously harming Plaintiff, and used its influence with
Apple, as a tool, to carry out its plan to drive a wedge between Best Buy and Plaintiff by
attacking the ARMOR EDGE display racks the parties had jointly developed and deployed.

19. Upon information and belief, within one or two days of the ARMOR EDGE
display racks being installed on the retail floor of Best Buy stores around the country, Apple
contacted Best Buy by letter, demanding that Best Buy remove iPhone imagery depicted on the
racks. Given Apple’s significant share of the market for smartphones and other products offered

for sale by Best Buy, Defendant knew that, as a practical reality, Best Buy would have no choice
Case 1:18-cv-04048-LDH-RML Document 20 Filed 02/27/19 Page 5 of 8 PagelD #: 101

but to accommodate Apple’s request, regardless of the fact that neither Best Buy nor Plaintiff
had done anything wrong, nor were they required to act on Apple’s request.

20. Best Buy then contacted Best Case’s independent representative, Tom Derouin,
demanding a fix. In essence, Mr. Deroin was told that Apple’s main problem was with the
“shipper,” also known as the “corrugated shipper,” 7.e., the ARMOR EDGE display racks.

Mr. Derouin was told by Best Buy that Plaintiff must immediately take whatever action was
necessary to remove the APPLE cellphone images from the ARMOR EDGE display racks.
Plaintiff thereupon complied with the demand at considerable cost, trouble and embarrassment.

21. ‘In taking the actions as aforesaid to hinder and disrupt Plaintiff's ability to market
iti ARMOR EDGE Product, Defendant intentionally interfered with Plaintiff's relationship with
Best Buy without justification. (1) Plaintiff had a strong relationship with Best Buy, and jointly
developed and deployed the ARMOR EDGE display racks. (2) Defendant interfered with the
relationship by influencing Apple to act as its tool on a pretext having no true basis in law or
policy. (3) Defendant acted with the sole purpose of harming Plaintiff using improper means,
namely, influence causing Apple to act on a pretext having no true basis in law or policy.

(4) Defendant injured Plaintiff's relationship with Best Buy, causing Plaintiff to incur significant
out-of-pocket costs to rapidly alter the ARMOR EDGE display racks in a bid to salvage the
relationship, as well as distraction and embarrassment at the outset of a merchandizing program
that was unproven at the time. Plaintiffs injuries are in excess of $100,000.

22. In taking the actions as aforesaid to hinder and disrupt Plaintiff's ability to market
its Product and compete with Defendant’s Product, Defendant acted with malice.

First Cause of Action

23. Plaintiff had and has an existing business relationship with Best Buy.
Case 1:18-cv-04048-LDH-RML Document 20 Filed 02/27/19 Page 6 of 8 PagelD #: 102

24. Defendant was aware of Plaintiff's business relationship with Best Buy, and as
aforesaid, intentionally and with malice adopted a plan of action to interfere with that
relationship.

25. Defendant interfered with Plaintiff's relationship with Best Buy by influencing
Apple to demand that Best Buy remove and replace the ARMOR EDGE display racks as
aforesaid, thus driving a wedge between Best Buy and Plaintiff regarding the cost, distraction
and embarrassment of complying with Apple’s demand.

26. Defendant acted with malice and used dishonest, unfair and improper means to

interfere with Plaintiffs relationship with Best Buy.

27. Plaintiff's relationship with Best Buy was injured as a result of Defendant’s

actions.

28. Asaresult of Defendant’s actions as aforesaid, Plaintiff suffered damages in

excess of $100,000.
Second Cause of Action

29. Aspart of Defendant’s strategy, on July 2, 2018, Plaintiff received a letter from
Defendant’s attorney, alleging that the packaging of Plaintiff's ARMOR EDGE Product
infringed on Defendant’s trade dress rights in the packaging of its INVISIBLE SHIELD Product.
A true and complete copy of said letter is annexed hereto as Exhibit 1.

30. Defendant alleged that the packaging of the ARMOR EDGE Product was
confusingly similar to the packaging of the INVISIBLE SHIELD Product.

31. Defendant further alleged that, because of the similarity of the packaging of the

two competing products, consumers would be confused about the origin of the ARMOR EDGE

Product.
Case 1:18-cv-04048-LDH-RML Document 20 Filed 02/27/19 Page 7 of 8 PagelD #: 103

32. Defendant alleged that Plaintiff's actions violated Defendant’s trade dress and
other rights under the Lanham Act.
33. Plaintiff disputes all of Defendant’s allegations of trade dress or other

infringements of Defendant’s rights.
34. This case involves a present and ongoing dispute between Plaintiff and Defendant
with respect to their rights in and to the packaging of their competing products. The value of the

products at issue exceeds, by a very substantial amount, the sum of $75,000, exclusive of interest

and costs.
35. Plaintiff has no adequate remedy at law.
36. Plaintiff brings this action to obtain a declaration of the respective rights and

obligations of the parties, and to obtain a determination and a declaration by this Court that
Plaintiff has not infringed Defendant’s rights as aforesaid, and that Defendant’s claims to the
contrary in its letter of July 2, 2018, are legally and factually baseless.
PRAYER FOR RELIEF

WHEREFORE, Plaintiff demands the entry of judgment in its favor and against
Defendant: (i) awarding Plaintiff its damages as a result of Defendant’s wrongful and tortious
conduct as aforesaid; (ii) declaring and determining that Plaintiff has not infringed on any right
of or obligation owed to Defendant; (ii) declaring and determining that Plaintiff has properly
marketed and sold its products without infringing on any right of Defendant; (iii) awarding
Plaintiff reasonable attorneys’ fees and costs pursuant to Section 505 of the Copyright Act; and
(iv) awarding Plaintiff such other, further and different relief, including the costs of this action,
as the Court deems just and equitable.

Dated: February 26, 2019
Case 1:18-cv-04048-LDH-RML Document 20 Filed 02/27/19 Page 8 of 8 PagelD #: 104

SCHLAM STONE & DOLAN LLP

By: f [ Let AG
‘I RD-22%2)

Richard H. Dolan (

 

26 Broadway

New York, NY 10004

Tel: (212) 344-5400

Fax: (212)- 344-7677

Email: RHD@schlamstone.com

-and-
LAW OFFICES OF PHILIP A. KANTOR, P.C.

LA! ip Al barb Gy

A (Kantor 622737)

1781 Village Center Circle — Ste. 120
Las Vegas, Nevada 89134

Telephone No.: (702) 255-1300

Fax No.: (702) 256-6331

Email: prsak@aya.yale.edu

Attorneys for Plaintiff
